DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Drawings
The drawings were received on 11/8/2018. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: The word “body” should be inserted after the word “suppressor” at the end of line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the suppressor housing” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. A suppressor housing was not previously 
Claim 2 recites “wherein the suppressor body includes… a elastic sleeve” (lines 12-14). It is unclear whether the claimed elastic sleeve is the same or different than the elastic material that the suppressor body is in part constructed of as recited in line 8 of claim 1 from which claim 2 depends. For examination purposes, it was assumed that applicant intended to claim that the elastic material of the suppressor body is in the form of an elastic sleeve. 
Claims 3-4 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (US 9273920), herein referenced ‘Clarke’.
Regarding claim 1, Clarke discloses a suppressor (title; Fig. 1B) for a firearm (col. 5 lines 24-25) having a barrel (25), the suppressor comprising: 
a suppressor body (10A, 10B) mountable to the firearm barrel (Fig. 1B) for receiving a discharged round therethrough, the suppressor body having a suppressor interior thereof (chambers 1-4), the suppressor body having a first suppressor end (9D) mountable to the firearm 
the suppressor body constructed in part of an elastic material (21A-D; col. 5 lines 47-52) that allows the suppressor body to temporarily expand and contract during the discharge of the firearm such that the volume of the suppressor interior increases and decrease under the influence of pressure within the suppressor interior (col. 6 lines 19-32; col. 7 lines 48-67; col. 9 lines 31-37; col. 10 lines 12-20).
Regarding claim 2, Clarke discloses wherein the suppressor body includes an elongated rigid tubular housing (10A, 10B, 14A, 14B; Fig. 1B) having at least one vent opening (13) therein between the first suppressor end and the second suppressor end (Fig. 1B), and wherein the elastic material of the suppressor body is in the form of an elastic sleeve mounted over the housing between the first suppressor end and the second suppressor end (Fig. 1B; col. 7 lines 61-67).
Regarding claim 3, Clarke discloses wherein the sleeve expands outward from the housing during the discharge of the firearm (col. 6 lines 19-32; col. 9 lines 31-37; col. 10 lines 12-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 9273920) as applied to claim 2 above, and further in view of A’Costa (US 4716809), herein referenced ‘A’Costa’.
Regarding claim 4, Clarke discloses wherein elastic sleeve (21) is held to the housing (14) by rods (27) as well as being in close engagement with walls and shoulders (9, 15, and 17), and further that other attachment or coupling structures are possible including mechanical coupling structures (col. 11 lines 6-12), but does not expressly teach a pair of clamps holding the sleeve to the housing.
A’Costa teaches a suppressor (Fig. 1) for a firearm (col. 1 lines 4-7), the suppressor comprising a housing (1) and a sleeve (14) mounted over the housing by a pair of clamps (20; note: a clamp is defined as a brace, band, or clasp used for holding things together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the elastic sleeve of Clarke to be mounted over the housing by a pair of clamps as taught by A’Costa “in order to secure the [sleeve] in place” (A’Costa; col. 2 line 68) and since it has been held to be obvious to substitute art recognized equivalent components known for the same purpose. MPEP § 2144.
Conclusion
Claims 1-4 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641